Citation Nr: 9918833	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-49 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a jaw disorder, to 
include residuals of a broken jaw.

2.  Entitlement to service connection for a nose disorder, to 
include a deviated septum.

3.  Entitlement to a compensable evaluation for a skin 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from April 1975 to April 1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim of entitlement to service 
connection for a broken jaw and his claim of entitlement to 
service connection for a broken nose.

With respect to the veteran's claim of entitlement to a 
compensable evaluation for a skin disability, the Board notes 
that this issue will be discussed in the REMAND portion, 
following the decision below.


FINDINGS OF FACT

1.  Competent medical evidence of a current jaw disorder and 
its relationship to service, if present, has not been 
submitted.

2.  Competent medical evidence of a nexus between the 
veteran's claimed nose disorder, to include a deviated 
septum, and his service has not been submitted.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a jaw 
disorder, to include residuals of a broken jaw, is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a nose 
disorder, to include a deviated septum, is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(Court) has held that the three elements of a well grounded 
claim for service connection are: 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (1998).  For VA 
purposes, service connection for a deviated septum is 
warranted only when due to trauma, not when due to a 
congenital or developmental defect.  38 C.F.R. §§ 3.303(c), 
4.97, Diagnostic Code 6502 (1998).

II.  Factual Background

The evidence of record pertinent to this appeal consists of 
the veteran's service medical records, two VA examinations 
(conducted in August 1995 and in January 1996), and the 
veteran's testimony at his RO hearing (conducted in January 
1997).

The veteran's service medical records are negative for any 
complaints, diagnoses, or treatment pertaining to the 
veteran's jaw, including the period subsequent to 1989 when 
the veteran purportedly was involved in a car accident.  A 
periodic examination (conducted in May 1992) is also silent 
for any reported or clinically observed abnormalities 
involving the veteran's jaw, as is his separation examination 
(conducted in January 1995).  With respect to the veteran's 
nose, aside from entries documenting the veteran's frequent 
sinusitis (for which the veteran was granted service 
connection in December 1995), a September 1976 entry reflects 
the veteran's reported history of septal deviation.  It was 
noted at that time that the veteran had sinusitis.  An August 
1979 entry reflects the veteran's reports of having had his 
nose fixed when he was 18 years old.  Mild septal deviation 
was diagnosed, and the veteran was referred for further 
evaluation.  A Consultation Sheet (also dated in August 1979) 
indicates that the veteran was seen for a probable 
septoplasty for a deviated septum.  It was again noted that 
the veteran reported having had his nose fixed when he was 
18.  An x-ray study of the nose was within normal limits, and 
allergic rhinitis was provisionally diagnosed.  The veteran's 
service medical records document no further treatment or 
follow-up concerning the veteran's deviated septum, and his 
separation examination is negative for any reference to his 
nose, except for chronic sinusitis.  Entries dated in July 
1990 and in February 1991 reflect the veteran's reported 
history of having been in a motor vehicle accident 
approximately one and two years before, respectively.  These 
entries pertain to the veteran's complaints of low back pain 
and do not reference the veteran's nose and jaw.

The August 1995 VA examination does not discuss the veteran's 
jaw or nose, including a deviated septum.  It does, though, 
reflect the veteran's reported service medical history of 
having been in a car accident in 1989.  The veteran reported 
this accident in connection with examination of his back and 
right knee.

The January 1996 VA examination reflects the veteran's 
reports of having had nasal obstruction since being involved 
in a motor vehicle accident in 1989.  Physical examination 
showed that the veteran had a slightly deviated nasal septum 
to the right, with a spur on the floor of the nose on the 
left.  The veteran's inferior turbinates were hypertrophied.  
Contemporaneous x-rays were essentially normal, except for 
mild hypertrophy of the right turbinates.  The diagnosis was 
deviated nasal septum, with nasal obstruction.

At his RO hearing (conducted in January 1997), the veteran 
testified that he thought that his broken nose caused his 
sinusitis.  (Transcript (T.) at 4).  He also testified that 
he broke his nose and jaw in a car accident, in 1989.  (T. at 
5).  When asked if he had received treatment for his jaw and 
nose, the veteran stated that there had been some type of 
medical record, but that he could not find it now.  (T. at 5-
6).  He also stated that he had been told that there really 
was not a lot that could be done for both his nose and jaw.  
(T. at 6).  His jaw was not wired, nor was his nose put in a 
cast or bandage.  Id.  The veteran reported that he had been 
given some Tylenol.  Id.  When asked where he had received 
treatment, the veteran testified that he had gone to Long 
Beach Naval Hospital.  Id.  The veteran reported receiving 
treatment for his nose at Loma Linda VA Medical Center, but 
when asked for the doctor's opinion, the veteran stated that 
the doctor had not related his broken nose with his 
sinusitis.  (T. at 7).  The veteran also explained that he 
was already service-connected for sinusitis.  Id.  With 
respect to his jaw, the veteran testified that it had never 
been examined or x-rayed.  (T. at 10).  When asked if he had 
injured either his jaw or nose since separation from service, 
the veteran responded in the negative.  (T. at 14).

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for both his claimed jaw 
disorder and his claimed nose disorder.  However, the Board 
must adhere to established laws and regulations in its 
determinations.  As such, service connection must be denied, 
as neither of the veteran's claims is well grounded.

With respect to the veteran's jaw disorder, to include 
residuals of a broken jaw, the Board notes that the veteran's 
service medical records (including separation examination) 
are completely silent as to the veteran's jaw and reference 
the 1989 car accident, as reported by the veteran, only 
within the context of the veteran receiving treatment for his 
back.  As for other evidence of record, the Board finds no 
clinical evidence indicating that the veteran currently has a 
jaw disorder.  Both the August 1995 and January 1996 VA 
examinations are negative for any diagnoses involving the 
veteran's jaw.  Further, the veteran testified at his RO 
hearing that he had received no treatment for his jaw 
following his separation from service.  In effect, the 
veteran has proffered only his assertions that he currently 
has a jaw disorder and that it is related to events in 
service, specifically a car accident in 1989.  Nothing in the 
record indicates that the veteran possesses the medical 
expertise necessary to render such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions as to 
causation and subsequent diagnoses are inadequate.  Id.  
Where the determinative issue involves medical causation or 
diagnosis, competent medical evidence is required.  See 
Grottveit v Brown, supra.

Accordingly then, absent competent medical evidence of a 
current disability and its relationship to service, the 
veteran has not presented a well grounded claim of 
entitlement to service connection for a jaw disorder, to 
include residuals of a broken jaw.  See Caluza v. Brown, 
supra.

With respect to the veteran's claimed nose disorder, to 
include a deviated septum, the Boad initially notes that the 
veteran has already been granted service connection for 
sinusitis.  As for the veteran's deviated septum, currently 
shown by the January 1996 VA examination results, while the 
Board acknowledges those portions of the veteran's service 
medical records which indicate that the veteran had mild 
septal deviation in service, the Board stresses that service 
connection in this respect is warranted only when this 
disorder is due to trauma, not to congenital or developmental 
defects.  See 38 C.F.R. §§ 3.303(c), 4.97, Diagnostic Code 
6502.  In this respect, the Board stresses that the veteran's 
service medical records are silent as to any trauma sustained 
by the veteran involving his nose.  At most, it was noted in 
August 1979 that the veteran had had his nose fixed when he 
was 18 years old, prior to service.  As to the veteran's 
assertions that he broke his nose in a 1989 car accident, the 
Board notes that the veteran's service medical records 
reference this car accident only within the context of the 
veteran receiving treatment for his back and do not actually 
document treatment received by the veteran contemporaneous to 
this accident.  Also, the veteran's separation examination is 
silent as to any trauma sustained by the veteran's nose and 
any residual abnormalities, either self-reported or 
clinically observed.

Further, the Board notes that the clinical evidence of record 
is completely silent as to any relationship between the 
veteran's current deviated septum and his service, including 
any possible trauma sustained therein.  Nor does the post-
service medical evidence speak to any other disorders beyond 
the veteran's sinusitis and his deviated septum.  In effect 
then, the veteran has been granted service connection to the 
extent warranted under current VA regulations, as supported 
by the clinical evidence.  

Accordingly then, absent competent medical evidence of a 
nexus between the veteran's claimed nose disorder, to include 
a deviated septum, and his service, the veteran has not 
submitted a well grounded claim of entitlement to service 
connection.  See Caluza v. Brown, supra.  As discussed above, 
where the determinative issue involves medical diagnosis or 
causation, competent medical evidence is required.  See 
Grottveit v. Brown, supra.  Further, as for any possible 
argument that service aggravated the veteran's mild septal 
deviation, absent a well grounded claim for service 
connection, the Board need not reach the question of whether 
the claimed disorder pre-existed service or was aggravated 
thereby.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).

The Board notes that the veteran was put on notice as to the 
evidence required to support both his claim of entitlement to 
service connection for a jaw disorder and his claim of 
entitlement to service connection for a nose disorder in the 
May 1996 rating decision and in the October 1996 statement of 
the case, as he was informed of the evidentiary requirements 
of a well grounded claim.

Moreover, notwithstanding the veteran's testimony at his RO 
hearing, the veteran has not provided any indication of the 
existence of additional evidence that would make this claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
regard, as to treatment reportedly received by the veteran at 
the Loma Linda VA Medical Center, the veteran himself 
indicated that this treatment involved his sinusitis, for 
which he is already service-connected.  Also, the veteran 
stated that his doctor had not given an opinion as to any 
type of causal relationship between the veteran's claimed 
broken nose and any other post-service disorder involving the 
nose.  Further, the private medical records referenced by the 
veteran documented post-service treatment received by the 
veteran for his skin disorder, an unrelated issue.  As for 
the Long Beach Naval Hospital records identified by the 
veteran as to his 1989 car accident, the Board notes that the 
RO attempted to obtain these records from the National 
Personnel Records Center (NPRC).  However, NPRC informed the 
RO that the veteran needed to complete and return NA Form 
13042.  This form was sent to the veteran in December 1997.  
To date, the veteran has not responded, nor has he asserted 
that he failed to receive this form.  In this respect, the 
Board notes that VA's duty to assist, if indeed there is such 
a duty in this instance, is not always a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
wishes help, he cannot passively wait for it.  Id.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting well grounded claims.  38 U.S.C.A. § 5107(b) (West 
1991).  


ORDER

Entitlement to service connection for a jaw disorder, to 
include residuals of a broken jaw, is denied.

Entitlement to service connection for a nose disorder, to 
include a deviated septum, is denied.


REMAND

In a February 1997 rating decision, the RO granted service 
connection for the veteran's skin disability and assigned a 
noncompensable evaluation.  Subsequently, in October 1997, 
the RO received VA Form 646 (Statement of Accredited 
Representation in Appealed Case), in which the veteran's 
service organization representative indicated the veteran's 
disagreement with this noncompensable evaluation.  An 
administrative note contained in the veteran's claims file, 
dated in October 1998, indicates the RO's intent to issue the 
veteran a statement of the case as to this issue.  However, 
to date, no further action has been taken by the RO.

In order to ensure compliance with due process requirements 
and pursuant to recent case law, see Fenderson v. West, 12 
Vet. App. 119 (1999); Manlincon v. West, 12 Vet. App. 238 
(1999), the issue of entitlement to a compensable evaluation 
for a skin disability is REMANDED for the following action:

The RO should provide the veteran and his 
representative with a statement of the 
case, as to the issue of entitlement to a 
compensable evaluation for the veteran's 
skin disability.  The veteran and his 
representative should be provided with 
the applicable laws and regulations in 
this instance and informed of the 
evidence considered and the reasons and 
bases for the RO's determination.  Should 
the veteran's claim remain in a denied 
status, and a substantive appeal is 
timely filed, the veteran's appeal as to 
this issue should be returned to the 
Board for further appellate 
consideration.

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

